UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 55 E. 52nd Street, 36th Floor New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 55 E. 52nd Street, 36th Floor New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT June 30, 2010 A mutual fund that invests in common stocks of growth-oriented companies. THE WALL STREET FUND, INC. SHAREHOLDER LETTER Dear Shareholders, The first half of 2010 proved to be a challenging time for investors. The top five performing stocks held by the Fund for the six months ended June 30, 2010 were: Cummins Inc., up +41.15%; AmerisourceBergen Corp., up +21.28%; Apple Inc., up +18.85%; YUM! Brands Inc., up +12.07%; and McDonalds Corp., up +6.49% Largely overlooked in the current volatile investment environment is the positive profit picture. Dividends have been on the rise, as evidenced by the fact that of the stocks in the S&P 500 Index there have been 130 dividend increases year to date. The dollar amount of dividend increases has already surpassed the total for all of 2009. Stock buybacks have also been on the rise. There have been 88 buyback announcements through June from S&P 500 companies compared with 66 for all of 2009. The trend in profits, dividends, and buybacks is positive. Various Institute for Supply Management indices, while showing a “V” shaped recovery from the 2009 low, have leveled out in positive territory. Historically, this leveling has been typical preceding an extended expansion. According to a June survey of bank executives by Grant Thornton LLP, 45% of participants expect the economy to improve in the next six months. Last December, only 24% expected to see improvement. We see an extended expansion continuing for a long while at a subdued rate, despite, or more likely because of, the confusion in Washington on what to do about the economy, taxes, and financial reform. The amount of pure cash on the sidelines is extremely high in the private sector and will likely be deployed as clarity develops on a more balanced Congress in November. It is fairly clear that if a less strong economy appears imminent, possibly due to an overly robust dollar impacting on our manufacturing exports, the Federal Reserve is prepared to further increase monetary aggregates to promote domestic growth, and we know this can be substantial and non-inflationary in the early expansion phase when unemployment is higher than average. Recent data points indicate the Fed may be doing more along these lines already. Capacity utilization rates are also improving to the low 70% area, but this is well below the long-term average of 78% and below the inflationary pressure stage of expansion of over 80%. On May 1, 2010 Evercore Wealth Management LLC succeeded Wall Street Management Corporation as the investment advisor to the Fund.I will continue as the portfolio manager of the Fund.In connection with this, I am pleased to welcome Tim Evnin as co-manager of the Fund.Further, Jian Wang will continue to provide the Fund trading and analysis support.This new affiliation should benefit the Fund through the addition of more assets, lower costs and a greater range of analysis to help us with our goal of achieving outstanding performance for you, our shareholders.We look forward to a bright future when the economy and markets transition from recovery to expansion. Please don’t hesitate to call or email us with any questions. August 12, 2010 Sincerely, Robert P. Morse President Please see the following page for important information. - 1 - Past performance is not a guarantee of future results. This report must be preceded or accompanied by a prospectus. Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in smaller companies, which involves additional risks such as limited liquidity and greater volatility than large capitalization companies. The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings please refer to the Schedule of Investments included in this report. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. The Wall Street Fund is distributed by Quasar Distributors, LLC. - 2 - THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) Shares Value COMMON STOCKS – 95.8% Aerospace & Defense – 1.2% Raytheon Co. $ Apparel – 0.9% VF Corp. Appliances – 0.7% Deer Consumer Products, Inc. (a) Beverages – 2.5% Hansen Natural Corp. (a) PepsiCo, Inc. Biotechnology – 4.1% Amgen, Inc. (a) Gilead Sciences, Inc. (a) Martek Biosciences Corp. (a) Chemicals – 2.3% Air Products & Chemicals, Inc. The Dow Chemical Co. Computers & Peripherals – 3.4% Hewlett-Packard Co. International Business Machines Corp. Construction & Engineering – 1.1% Fluor Corp. Diversified – 1.3% United Technologies Corp. Drugs – 3.0% Bristol Myers Squibb Co. Merck & Co., Inc. Electrical Equipment – 0.9% General Electric Co. Energy – 5.0% Apache Corp. Chevron Corp. Marathon Oil Corp. Energy Equipment & Services – 2.5% Noble Corp. (b) Schlumberger Ltd. (b) Financial Services – 1.4% American Express Co. Food Service – 4.2% McDonald's Corp. Yum Brands, Inc. Food Wholesale – 1.0% Sysco Corp. Health Care Services – 6.4% AmerisourceBergen Corp. Johnson & Johnson Medco Health Solutions, Inc. (a) Unitedhealth Group, Inc. Instrumentation – 1.7% Thermo Fisher Scientific, Inc. (a) Insurance – 2.5% ACE Ltd. (b) Fidelity National Financial, Inc. Leisure – 0.8% Carnival Corp. (b) Machinery – 3.8% Caterpillar, Inc. Flowserve Corp. Joy Global, Inc. Metals & Mining – 1.9% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. Office Equipment – 9.9% Apple, Inc. (a) EMC Corp. (a) The accompanying notes are an integral part of these financial statements. - 3 - THE WALL STREET FUND, INC. SCHEDULE OF INVESTMENTS (continued) June 30, 2010 (Unaudited) Shares Value COMMON STOCKS – 95.8% (continued) Office Equipment – 9.9% (continued) Western Digital Corp. (a) $ Xyratex Ltd. (a) (b) Retail – 5.0% Macys, Inc. Target Corp. TJX Companies, Inc. Semiconductors – 4.5% Atheros Communications, Inc. (a) Intel Corp. KLA-Tencor Corp. Services – 6.5% Amazon.com, Inc. (a) Computer Sciences Corp. Google, Inc. (a) Mastercard, Inc. Rackspace Hosting, Inc. (a) Software – 4.9% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. Specialty Retail – 4.0% Coach, Inc. Home Depot, Inc. Nike, Inc. – Class B Sotheby's Telecommunications – 3.6% America Movil S.A. de C.V. – ADR Cisco Systems, Inc. (a) Transportation – 4.8% Cummins, Inc. J.B. Hunt Transport Services, Inc. Norfolk Southern Corp. Union Pacific Corp. TOTAL COMMON STOCKS (Cost $9,177,231) SHORT-TERM INVESTMENTS – 4.9% Money Market Funds – 4.9% First American Prime Obligations Fund, Class Z, 0.09% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $564,675) TOTAL INVESTMENTS (Cost $9,741,906) – 100.7% Liabilities in Excess of Other Assets – (0.7)% ) TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Foreign Domiciled (c) Variable Rate Security - the rate shown is the annualized seven-day effective yield as of June 30, 2010 The accompanying notes are an integral part of these financial statements. - 4 - THE WALL STREET FUND, INC. STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) ASSETS: Investments, at value (cost $9,741,896) $ Receivable for investments sold Dividends receivable Prepaid expenses Total Assets LIABILITIES: Payable for investments purchased Net investment advisory fee payable (Note 4) Payable for fund shares redeemed Shareholder servicing fee payable Accrued expenses and other payables Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Accumulated net investment loss ) Accumulated undistributed net realized loss on investments ) Net unrealized appreciation on investments TOTAL NET ASSETS $ Shares outstanding (5,000,000 authorized, $1.00 par value) NET ASSET VALUE PER SHARE $ THE WALL STREET FUND, INC. STATEMENT OF OPERATIONS For the six months ended June 30, 2010 (Unaudited) INVESTMENT INCOME: Dividend income $ Total investment income EXPENSES: Investment advisor fees (Note 4) Administration and fund accounting fees Shareholder servicing fees (Note 4) Transfer agent fees and expenses Professional fees Federal and state registration fees Custody fees Directors' fees and expenses Reports to shareholders Insurance expense Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investment transactions Change in unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) on investments ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) The accompanying notes are an integral part of these financial statements. - 5 - THE WALL STREET FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS For the For the Six Months Year Ended Ended June 30, December 31, (Unaudited) OPERATIONS: Net investment loss $ ) $ ) Net realized gain (loss) on investment transactions ) Change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Cost of shares redeemed ) ) Reinvested distributions — — Netincrease (decrease) in net assets resulting from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS: From net realized gains — — TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME (LOSS) $ ) $ THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS June 30, 2010 (Unaudited) 1. Organization The Wall Street Fund, Inc.(the “Fund”) is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end diversified management investment company.The Fund seeks to produce growth of capital by investing principally in a diversified portfolio of growth-oriented common stocks. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America, which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported results of operations during the reporting period.Actual results could differ from those estimates and assumptions. (a) Investment Valuation – Securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Securities traded on the over-the-counter market and listed securities for which there were no transactions are valued at the mean between the closing bid and asked prices.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, subject to review by the Fund’s investment adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Investments in open-end mutual funds are valued at their respective net asset values on the valuation date.Short-term debt securities maturing within 60 days are valued at amortized cost.Securities for which market quotations are not readily available and other assets are valued at fair value as determined in good faith by the Fund’s investment adviser pursuant to procedures approved by and under the supervision of the Fund’s Board of Directors. Generally accepted accounting principles require disclosures regarding the valuation inputs and techniques used to measure fair value and any changes in such valuation inputs and techniques.The various inputs used in determining the value of each of the Fund’s investments are summarized in the following three broad categories: The accompanying notes are an integral part of these financial statements. - 6 - THE WALL STREET FUND, INC. NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2010 (Unaudited) Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The valuation levels are not necessarily an indication of the risk associated with investing in these investments.As of June 30, 2010, the Fund’s investments were classified as follows: Total Level 1 Level 2 Level 3 Fair Value Common Stocks* $ $
